Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 12/3/18.  As directed by the amendment, claims 1-3 and 5 have been amended and no claims have been added or canceled. Thus, claims 1-5 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a determinator that determines whether or not an occupant sitting on a seat of a vehicle is driving the vehicle” (claim 1, ln. 2-3, with the term “determinator” additionally recited in claims  (ln. 4), claim 2 (ln. 2), claim 3 (twice, ln. 3 and 4), and claim 4 (three times, ln. 3 and 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (i.e. a subcomponent of the Electronic Control Unit (ECU 14); see [0029] and Fig. 7) as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “a determinator that determines whether or not an occupant sitting on a seat of a vehicle is driving the vehicle” (ln. 2-3) is unclear whether or not the claim is directed to a device (i.e. a fatigue reducing device) or a method (i.e. a method of operating a fatigue reducing device comprising the step of “determining”).  A suggestion for correction is --a determinator that is configured to determine whether or not an occupant sitting on a seat of a vehicle is driving the Similarly, the limitation “a controller that controls” (ln. 4) should read --a controller that is configured to control--.  Finally, the limitation “a vibration device provided in the seat to apply vibration stimulation at a first frequency causing muscular tension” (ln. 5-6) should read --a vibration device provided in the seat to apply vibration stimulation at a first frequency to cause muscular tension--.
	Regarding claim 2, the limitation “the controller controls…to apply the vibration stimulation at the first frequency” (ln. 2-3) is unclear whether or not the claim is directed to a device (i.e. a fatigue reducing device) or a method (i.e. a method of operating a fatigue reducing device comprising the step of “controls”). A suggestion for correction is --the controller is configured to control…to apply the vibration stimulation at the first frequency--.  For the purposes of examination, the claim will be interpreted in this manner (i.e. a device claim).  
	Regarding claim 3, the limitation “the determinator further determines” (ln. 3) is unclear whether or not the claim is directed to a device (i.e. a fatigue reducing device) or a method (i.e. a method of operating a fatigue reducing device comprising the step of “determines”). A suggestion for correction is --the determinator is further configured to determine--.  For the purposes of examination, the claim will be interpreted in this manner (i.e. a device claim).  Similarly, the limitation “the controller controls” (ln. 4) should read --the controller is configured to control--.
	Regarding claim 4, the limitation “the determinator determines” (ln. 3) is unclear whether or not the claim is directed to a device (i.e. a fatigue reducing device) or a method (i.e. a method of operating a fatigue reducing device comprising the step of Similarly, the limitation “the controller suggests resting” (ln. 6) should read --the controller is configured to suggest--.
	Regarding claim 5, the limitation “the controller applies the vibration stimulation at the second frequency to the second muscle and suggests a method of a stretch to the occupant” (ln. 2-3) is unclear whether or not the claim is directed to a device (i.e. a fatigue reducing device) or a method (i.e. a method of operating a fatigue reducing device comprising the steps of “applies” and “suggests”). A suggestion for correction is -- the controller is configured to apply the vibration stimulation at the second frequency to the second muscle and configured to suggest a method of a stretch to the occupant --.  For the purposes of examination, the claim will be interpreted in this manner (i.e. a device claim).  
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (2010/0130808).
Regarding claim 1, Hattori discloses a fatigue reducing device (Figs. 15-16, including all sensors and massage devices 102, 104, and 106; see Abstract, which discloses fatigue reduction) comprising: a determinator that determines whether or not an occupant sitting on a seat of a vehicle is driving the vehicle (Figs. 15-16, pedal sensor 26 detects if the occupant is driving the vehicle; see [0061]) and a controller that controls (Fig. 15, control circuit 30; see [0132]), in a case where the determinator has determined that the occupant is driving the vehicle, a vibration device (Fig. 15, massaging devices 102, 104, and 106) provided in the seat to apply vibration stimulation at a first frequency causing muscular tension to a first muscle that is an antagonist muscle to a second muscle that is a massage target ([0141] discloses that the control circuit 30 detects the operating frequency of the operation pedal 48 (via sensor 26) and actuates the massaging devices to increase blood circulation.  A massaging action would inherently occur and some frequency, and would create tension in a muscle that is an antagonist to the muscle massaged by the device).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Friderich et al (2012/0032478).
	Regarding claim 2, Hattori discloses that the controller is configured to control the vibration stimulation when it has been determined that the occupant is driving the vehicle ([0141]).
	Hattori does not disclose the controller configured to apply the vibration stimulation at the first frequency to the second muscle, and then, apply the vibration stimulation at the first frequency to the first muscle.
	However, Friderich teaches a vehicle seat comprising massage devices (Fig. 1, seat 10 has massage zones 20), wherein a controller is configured to alternative vibration stimulation between two separate zones ([0026] discloses different sequences of the massage zones can be controlled by control device 21; [0032] discloses that massage programs can be individually set by the user.  It is noted that the claim is being interpreted as a device claim, wherein the controller is “configured” to apply the vibration stimulation to the second muscle, and then apply the vibration stimulation to the first muscle).
11.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Benson et al (2016/0354027), and Kikumoto et al (2002/0068887).
	Regarding claim 3, Hattori detects when a user is not pressing the gas pedal ([0054] pedal operation sensor 26).
	Hattori does not disclose the determinator further configured to determine whether or not the occupant is resting, and the controller controls, in a case where the 
	However, Benson teaches a vehicle seat that determines if an occupant is resting and suggests break activities or stretching activities during rest ([0089]).  Furthermore, Benson teaches that the computer of the system may determine that a previous rest time was sufficient ([0089]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determinator of Hattori to determine of the occupant is resting and if the occupant has achieved sufficient rest as taught by Benson in order to ensure that the occupant is in condition to drive, and to suggest break activities or routines in order to help the occupant refresh themselves.
	The modified device of Hattori does not disclose that the controller controls, in a case where the determinator has determined that the occupant is resting, to apply vibration stimulation at a second frequency causing relaxation of muscular tension to the second muscle.
	However, Kikumoto teaches a massage seat in which massaging is configured to take place at a different frequency depending on if the user wants a “relaxation mode” or a “refreshment mode” ([0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the rest/relax protocol of the modified device of Hattori to be a change in massage vibration frequency of the seat (i.e. a “relaxation mode”) as taught by Kikumoto in order to provide a massage to the 
	Regarding claim 5, the modified device of Hattori has the controller applying the vibration stimulation at the second frequency to the second muscle (Kikumoto, [0067], discloses use of the second frequency during a relaxation mode) and suggest a method of a stretch to the occupant (Benson, [0089] discloses that the controller is configured to recommend specific stretching routines).
Allowable Subject Matter
12.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose that “the determinator determines, in the case where the determinator has determined that the occupant is driving the vehicle, whether or not the occupant needs to rest based on a frequency of executing massage” (claim 4, ln. 3-5, emphasis added by examiner).  While Benson discloses determining whether or not the occupant needs to rest and suggests resting ([0089]), the controller of Benson does not disclose that the rest determination is based on a frequency of executing massage.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Line et al (2014/0032043) and Lem et al (2016/0229320) disclose vehicle seats with muscle massage.
Bennett (2014/0275834) discloses a massaging seat with recommendations for the user to rest or take a break.
Kishi et al (5,127,708) and Sugiyama et al (2015/0202991) disclose vehicle seats with fatigue lessening mechanisms or alertness mechanisms.
Sleichter et al (6,087,942) discloses a tactile alert and massaging system for a vehicle seat.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785